Citation Nr: 0700580	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had service in the Marine Corp Reserve, including 
a period of active duty from August 15, 1978 to October 19, 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that denied service connection for a right hip disability 
(deformed right hip, secondary to osteomyelitis).  In 
February 2005, the Board remanded this appeal for further 
development.  


FINDING OF FACT
1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The evidence shows clearly and unmistakably that the 
veteran's current right hip disability existed prior to 
service and was not aggravated by service.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service.  §§ 101(24), 1101, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2002 letter, issued before the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in June 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service personnel records, service 
medical records, and post-service private and VA treatment 
records, including an examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; available 
service personnel records, service medical records; and post-
service private and VA treatment records, including an 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004).  
The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The veteran had service in the Marine Corp Reserve, including 
a period of active duty from August 1978 to October 1978.  

Private treatment records dated from May 1970 to March 1971, 
prior to the veteran's period of service, show treatment for 
a right hip disability.  A May 1970 statement from J. A. 
Siegling, M.D., noted that the veteran was examined in April 
1970.  Dr. Siegling stated that it was his distinct 
impression that the veteran had a very severe hip condition 
which might lead to crippling.  Dr. Siegling stated that he 
considered the possibility of tuberculosis to be the most 
probable in spite of negative tuberculin tests and sputum 
tests.  It was noted that in acute disease situations, 
sometimes the tuberculin test was negative.  

An May 1970 report from A. E. Willis, M.D., noted that an 
April 1970 X-ray examination of the veteran's pelvis in the 
anterior-posterior and frog leg position showed bone 
destruction of the right femoral neck and several lucent 
areas in the femoral head.  It was noted that the joint space 
was maintained and that the head was not fragmented or 
compressed, but with the history of negative PPD's, such was 
probably osteomyelitis.  A May 1970 discharge summary from 
Roper Hospital noted that the veteran was admitted with pain 
in the right hip and that X-rays showed probable 
osteomyelitis with possible tuberculosis of the hip.  It was 
noted that aspiration of the hip revealed some fluid which 
had a negative culture and that tubercle bacilli was never 
found in the fluid.  

An August 1970 report from Dr. Willis referred to an August 
1970 X-ray report of the veteran's pelvis and indicated that 
such was probably a healing osteomyelitis.  A March 1971 X-
ray of the pelvis indicated an impression of healing 
osteomyelitis of the right femoral head and neck.  

The veteran's service medical records indicate that on a 
medical history form at the time of a March 1978 enlistment 
examination, he checked that he suffered from rheumatic 
fever.  The veteran checked that he did not have arthritis, 
rheumatism, or bursitis, and that he had no bone, joint, or 
other deformity.  The reviewing examiner noted that the 
veteran had rheumatic fever with no sequelae.  The objective 
March 1978 enlistment examination report included a notation 
that the veteran's lower extremities were normal.  An August 
17, 1978 initial screening physical examination report noted 
that the veteran gave a history of rheumatic fever and a 
fracture of the 5th digit of the right hand.  There was a 
notation that the veteran was found to be physically fit to 
undergo military training.  An August 1978 consultation 
report noted that the veteran had a systolic murmur and 
related an assessment of innocent flow, murmur.  

An October 1978 treatment entry indicated that the veteran 
complained of pain in the right hip that existed prior to 
service for eight years.  It was noted that he had been seen 
and hospitalized for the same thing.  He reported that the 
pain was constant.  The impression was possible 
osteomyelitis.  An October 1978 consultation report noted in 
the September 1978 reason for request, that medical records 
had been obtained from Dr. Siegling and that they indicated 
that the veteran had been treated in 1970 and 1971 for 
probable osteomyelitis, right femoral head and neck.  It was 
reported that the veteran was last treated in March 1971 and 
that an X-ray reported healing.  The consultation report 
examiner noted that the veteran complained of sharp pain with 
prolonged standing or running.  The diagnosis was localized 
deformity of the right hip secondary to osteomyelitis, which 
existed prior to service.  A survey was recommended.  

An October 1978 medical board report noted that the veteran 
was first seen during the initial screening physical 
examination in August 1978 where he gave a history of 
rheumatic fever.  It was noted that on examination a Grade II 
systolic murmur was heard.  The report indicated that 
civilian records were requested and that the veteran was sent 
to an internal medicine clinic where the consultant noted 
that his murmur was an innocent flow murmur and recommended 
full duty.  The report indicated that records were requested 
from Dr. Siegling and were received in September 1978.  It 
was reported that such records noted that the veteran had 
been treated in 1970 and 1971 for probable osteomyelitis of 
the right femoral head and neck.  It was further noted that 
the last March 1971 entry indicated healing osteomyelitis of 
the right femoral head and neck.  The medical board report 
indicated that the veteran was then referred to an 
orthopaedic clinic at a naval hospital where the consultant 
reviewed the records and recommended a survey, and the 
medical board was initiated.  

The medical board report included a physical examination of 
the veteran.  The diagnosis was localized deformity, right 
hip, secondary to osteomyelitis, existed prior to service.  
The medical board report found that the veteran had a 
nonacceptable defect and that separation was recommended.  An 
October 1978 medical board cover sheet noted a primary 
diagnosis of localized deformity, right hip, secondary to 
osteomyelitis, existed prior to service.  There was a 
notation that such disorder existed prior to service and was 
not aggravated by service.  

Post-service private and VA treatment records, including an 
examination report, show treatment for right hip problems.  A 
September 1989 private report from H. L. Brilliant, M.D., 
indicated that the veteran reported increasing pain about his 
right hip over the past several months.  It was noted that 
the veteran reported that he was treated as a child with 
Legg-Perth's disease and that he did well until he entered 
the Marine Corps in 1978 and found that he could not perform 
basic training and was released.  The veteran reported that 
he had suffered an increasing limp and pain over the last six 
months to a year when he tried to work.  A February 1992 
entry noted that X-rays showed increased osteoarthritic 
changes and signs of aseptic necrosis about the right hip.  

A November 1999 report from Care Alliance Health Services 
noted that the veteran was admitted for a total hip 
replacement.  It was reported that the veteran had a long 
history of increasing right hip pain secondary to necrosis 
from the hip joint.  The admitting diagnosis was 
osteoarthritis, right hip.  The discharge summary from such 
facility indicated discharge diagnoses of aseptic necrosis, 
right hip, and osteoarthritis.  

A January 2002 VA treatment entry related an assessment that 
included history of a right total hip arthroplasty.  A July 
2002 entry indicated an assessment that included right hip 
replacement.  

An April 2005 VA orthopedic examination report noted that the 
veteran entered the Marine Corps in August 1978 with a prior 
history of osteomyelitis in the right hip that was well-
documented by prior records from 1970 and 1971 that were 
present in his military records.  The examiner reported that 
during the two months of service, the veteran developed an 
increase in his pain leading to a cessation of his military 
training exercises and his ultimate discharge from the 
military.  The examiner stated that there was no specific 
injury or specific evidence of aggravation of the underlying 
condition.  It was noted that an orthopedic consultation in 
September 1978 indicated that such disorder was pre-existing 
service and listed no indication of change in the prior 
condition.  The examiner indicated that subsequent to 
military service, the veteran's decreased activity led to a 
decrease in symptoms and that he did well for the next twelve 
years.  It was reported that increased pain in the late 1980s 
led to a total joint replacement in 1990, which had left the 
veteran with a very functional and almost pain-free joint 
since that time.  

As to an impression, the examiner indicated that the veteran 
had well-documented osteomyelitis six to seven years prior to 
his entry into military service with an exacerbation of 
related symptoms during his two months of military service.  
The examiner commented that in his opinion, the veteran did 
not undergo a permanent increase in severity during the 
service.  The examiner stated that the veteran's gradual 
increase in related symptoms was due to the natural progress 
of the previous disorder.  The examiner indicated that the 
veteran's claims folder was reviewed.  

The Board concludes that there is clear and unmistakable 
evidence that the veteran's right hip disability both existed 
prior to service and was not aggravated by service.  The 
veteran's service medical records indicate that the objective 
March 1978 enlistment examination report included a notation 
that the veteran's lower extremities were normal.  
Additionally, an August 1978 initial screening physical 
examination report did not refer to any right hip problems.  
Accordingly, the veteran is entitled to the presumption of 
soundness under 38 U.S.C.A. § 1111.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
Prior private treatment records obtained during the veteran's 
period of service, and dated from May 1970 to March 1971, 
show pre-service treatment for right hip problems, including 
osteomyelitis of the right femoral head and neck.  
Additionally, the veteran's service medical records reflect 
that on a medical board examination prior to separation, it 
was noted that private records obtained in September 1978 
showed that that the veteran had been treated in 1970 and 
1971 for probable osteomyelitis of the femoral head and neck.  
The medical board report related a diagnosis of localized 
deformity, right hip, secondary to osteomyelitis, and found 
that such disability existed prior to service.  The medical 
report found that the veteran had a nonacceptable defect and 
that separation was recommended.  The medical board cover 
sheet included a notation that the veteran's localized 
deformity, right hip, secondary to osteomyelitis, existed 
prior to service and was not aggravated by service.  

Post-service treatment records also corroborate that the 
veteran's right hip disability existed prior to his entry 
into service.  The examiner pursuant to the April 2005 VA 
indicated, as to an impression, that the veteran had well-
documented osteomyelitis six to seven years prior to his 
entry into military service with an exacerbation of related 
symptoms during his two months of military service.  The 
examiner commented that in his opinion, the veteran did not 
undergo a permanent increase in severity of the condition 
during service.  

Based on the private treatment records dated in 1970 and 
1971, the service medical records including the medical board 
report, and the conclusion by a VA examiner after review of 
the claims folder that the veteran had well-documented 
osteomyelitis six to seven years prior to service with an 
exacerbation of related symptoms during service, the Board 
finds that clear and unmistakable evidence establishes that 
the veteran's right hip disability existed prior to service.  
See Wagner, supra. 

Having shown that the veteran's condition preexisted service, 
the next step is to determine whether the right hip 
disability was aggravated by service.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  See Wagner, supra.  

The evidence clearly shows that the veteran was treated for a 
right hip disability during service.  However, a pre-existing 
disease or injury will be found to have been aggravated by 
service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  In 
this regard, the VA examiner, pursuant to the April 2005 VA 
orthopedic examination, indicated that the veteran had an 
exacerbation of related symptoms during his two months of 
military service.  However, the VA examiner specifically 
indicated that the veteran did not undergo a permanent 
increase in severity during service.  The examiner also found 
that the veteran's gradual increase in related symptoms was 
due to the natural progress of the previous disorder.  The 
Board finds that the VA examiner's opinion is very probative 
because it was made with a review of the veteran's claims 
folder, and is also consistent with the October 1978 medical 
board report, which noted that the veteran's hip disorder was 
not aggravated by service.  See Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991) (evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation).  

The veteran has alleged that his current right hip disability 
was aggravated by service.  However, the veteran, as a 
layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the reasons set forth above, the Board finds that the 
evidence clearly and unmistakably shows that the veteran's 
disorder existed prior to service and was not aggravated 
beyond the normal progression of the disorder.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.306; see also Wagner, 
supra.  Thus, the claim for service connection is denied. 


ORDER

Service connection for a right hip disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


